Exhibit 10.9

AWARD FORMULA FOR 2013-2014

LEGGETT & PLATT, INCORPORATED

PROFITABLE GROWTH INCENTIVE PROGRAM

On February 28, 2013, the Compensation Committee of the Company adopted the
award formula and performance targets under the Profitable Growth Incentive
(PGI) Program for the 2013-2014 Performance Period. Growth performance stock
units (GPSUs) are granted to certain key management employees under the PGI
Program including our named executive officers: David S. Haffner, CEO; Karl G.
Glassman, President & COO; Matthew C. Flanigan, Executive Vice President & CFO;
and Joseph D. Downes, Jr., SVP & President – Industrial Materials Segment.

The GPSUs were granted pursuant to the Company’s Flexible Stock Plan, amended
and restated, effective as of May 10, 2012, filed March 30, 2012 as Appendix A
to the Company’s Definitive Proxy Statement for the Annual Meeting of
Shareholders. The Committee granted the 2013-2014 GPSUs in accordance with the
Form of Profitable Growth Incentive Award Agreement and Terms and Conditions,
which is filed as Exhibit 10.8 to the Company’s Form 8-K on March 6, 2013.

Each of the above executives, as well as other key management employees, were
granted a number of GPSUs determined by multiplying the executive’s current base
annual salary by an award multiple (approved by the Compensation Committee), and
dividing this amount by the average closing price of the Company’s common stock
for the ten business days immediately following the date of the Company’s fourth
quarter earnings press release. The number of GPSU’s that will ultimately vest
will depend upon the Revenue Growth and EBITDA Margin of the Company (for
Haffner, Glassman and Flanigan) and of the Industrial Materials Segment (for
Downes) at the end of a 2-year Performance Period beginning January 1, 2013 and
ending December 31, 2014. The percentage of vested GPSUs will range from 0% to
250% of the number granted according to the below payout schedules. The payout
will be interpolated for achievement levels falling between those set out in the
schedules.

 

EBITDA
Margin    2013-2014 Award Payout Percentage-Company (Haffner, Glassman and 
Flanigan)  

17.6%

     0 %      250 %      250 %      250 %      250 %      250 %      250 %     
250 %      250 % 

16.6%

     0 %      213 %      250 %      250 %      250 %      250 %      250 %     
250 %      250 % 

15.6%

     0 %      175 %      213 %      250 %      250 %      250 %      250 %     
250 %      250 % 

14.6%

     0 %      138 %      175 %      213 %      250 %      250 %      250 %     
250 %      250 % 

13.6%

     0 %      100 %      138 %      175 %      213 %      250 %      250 %     
250 %      250 % 

12.6%

     0 %      75 %      100 %      138 %      175 %      213 %      250 %     
250 %      250 % 

11.6%

     0 %      50 %      75 %      100 %      138 %      175 %      213 %     
250 %      250 % 

10.6%

     0 %      25 %      50 %      75 %      100 %      138 %      175 %      213
%      250 % 

<10.6%

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%       <2.6 %      2.6 %      3.6 %      4.6 %      5.6 %      6.6 %      7.6
%      8.6 %      9.6 %       Revenue Growth   

 

EBITDA
Margin    2013-2014 Award Payout Percentage-Industrial Materials Segment 
(Downes)  

17.4%

     0 %      250 %      250 %      250 %      250 %      250 %      250 %     
250 %      250 % 

16.4%

     0 %      213 %      250 %      250 %      250 %      250 %      250 %     
250 %      250 % 

15.4%

     0 %      175 %      213 %      250 %      250 %      250 %      250 %     
250 %      250 % 

14.4%

     0 %      138 %      175 %      213 %      250 %      250 %      250 %     
250 %      250 % 

13.4%

     0 %      100 %      138 %      175 %      213 %      250 %      250 %     
250 %      250 % 

12.4%

     0 %      75 %      100 %      138 %      175 %      213 %      250 %     
250 %      250 % 

11.4%

     0 %      50 %      75 %      100 %      138 %      175 %      213 %     
250 %      250 % 

10.4%

     0 %      25 %      50 %      75 %      100 %      138 %      175 %      213
%      250 % 

<10.4%

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%       <1.5 %      1.5 %      2.5 %      3.5 %      4.5 %      5.5 %      6.5
%      7.5 %      8.5 %       Revenue Growth   

“EBITDA Margin” for the Company or applicable profit center equals the
cumulative Earnings before Interest, Taxes, Depreciation and Amortization
(EBITDA) over the 2-year Performance Period divided by the total Revenue over
the Performance Period.



--------------------------------------------------------------------------------

“Revenue Growth” for the Company or applicable profit center will be the
compound annual growth rate (“CAGR”) of the Total Incremental Revenue compared
to the Base Year Revenue. “Base Year Revenue” is the total Revenue of the
Company or applicable profit center in the fiscal year immediately preceding the
Performance Period. “Total Incremental Revenue” is the cumulative Revenue of the
Company or applicable profit center during the Performance Period, minus two
times the Base Year Revenue.

For example, assume a profit center has Base Year Revenue of $500 million and a
targeted Revenue Growth of 4%. At the targeted 4% CAGR, the $500 million in Base
Year Revenue would grow to $520 million in the first year, and the $520 million
would grow to $541 million in the second year. Therefore, to achieve the 4%
Revenue Growth Target, the profit center must produce Total Incremental Revenue
of $61 million [$520 + $541 – (2 X $500)].

In determining the Revenue Growth for the Company or applicable profit center
during the Performance Period, the percentage of Revenue Growth will be adjusted
by the difference (positive or negative) between the Forecast GDP Growth minus
the Actual GDP Growth, but such adjustment will be made only if the difference
is greater than ±1.0%. The “Forecast GDP Growth” is 2.8%, representing the
weighted average GDP growth forecast for 2013-2014 calculated from data
published in the International Monetary Fund’s January 2013 World Economic
Outlook Update for the United States (74% weighting), Euro Area (9%), China
(9%), Canada (6%) and Mexico (2%). “Actual GDP Growth” is the weighted average
GDP growth for 2013-2014 calculated from data published in the International
Monetary Fund’s January 2015 World Economic Outlook Update (or, in the event
such publication is unavailable, a reasonable substitute report) for the same
geographies and using the same weighting.

The calculations for Revenue Growth and EBITDA Margin will include results from
businesses acquired during the Performance Period. Revenue Growth and EBITDA
Margin will exclude results for any businesses divested during the Performance
Period, and the divested businesses’ Revenue will also be deducted from Base
Year Revenue. EBITDA results will be adjusted to eliminate gain or loss from
non-cash impairments. EBITDA Margin will be adjusted for all items of gain, loss
or expense that are (i) extraordinary, (ii) unusual in nature, (iii) infrequent
in occurrence, (iv) related to the disposal of a segment of a business, or
(v) related to a change in accounting principle, as determined in accordance
with standards established under Generally Accepted Accounting Principles.

Capitalized terms, not otherwise defined herein, have the meanings given to them
in the Form of Profitable Growth Incentive Award Agreement and Terms and
Conditions.

Paul R. Hauser, a named executive officer in our Summary Compensation Table of
our proxy statement filed March 30, 2012, retired from the Company on
February 18, 2012. Therefore, he does not participate in the PGI Program.

 

2